PER CURIAM.
The trial court’s order summarily denying appellant’s motion for post-conviction relief without prejudice is affirmed. Although the supplement to the motion for post-conviction relief contains a proper oath, the oath appended to the original motion is legally insufficient. Thus, the trial court properly denied appellant’s motion without prejudice to the filing of a duly sworn motion. See generally Scott v. State, 464 So.2d 1171 (Fla.1985); Hundley v. State, 929 So.2d 1087 (Fla. 4th DCA 2006).
STEVENSON, C.J., GUNTHER and KLEIN, JJ., concur.